DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, on line 2 of the claim, “a supporting structure” is recited. On line 4 of the claim, “a supporting structure” is also recited. It is unclear if “a supporting structure” on line 2 is the same or different from “a supporting structure” on line 4 of the claim. For examination purposes, the claim is interpreted as follows:
 12. A method for assembling a light guide for a lamp of an automobile, comprising:
positioning at least one body of the light guide onto a supporting structure with a
selected conformation by at least one of bending or curving the at least one body;
coupling at least two connection elements of the body to the supporting structure to
maintain the at least one body in the selected conformation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (US 4,729,185).
Regarding claim 1, Baba teaches a light guide for a lamp of an automobile, comprising:
at least one body (light guiding member 110; see at least column 2, lines 61-67; see at least figure 4) made of an elastic material and adapted to conduct, at least partly, light rays within itself by total internal reflection (light guiding member 110; see at least column 2, lines 61-67 where 110 is made of a transparent or translucent silicone rubber);
a supporting structure (128; see at least figure 4), adapted to connect the at least one body to the lamp (114; see at least figure 4);
the at least one body (light guide 110) including: at least one light inlet portion (see at least figure 4 where light source 114 is positioned), from which light rays emitted by at least one light source (114; see at least figure 4) enter the at least one body (110; see at least figure 4), and a plurality of light emission portions from which the light rays 
at least two connection elements (126 on a left and right side of fixing member 122; see at least figure 4) adapted to fasten the at least one body (110; see at least figure 4) to the supporting structure (128; see at least figure 4);
at least one pliable portion located between the at least two connection elements (left and right portions 126; see at least figure 4) and providing for the at least one body (110; see at least figure 4) to deform into a plurality of different conformations, and allowing the at least two connection elements (126 left and right of fixing member 122; see at least figure 4) to move relative to each other; and
wherein the at least two connection elements (126 left and right; see at least figure 4) interact with the supporting structure (128; see at least figure 4) to hold the body of the light guide (110) in a selected conformation.
Regarding claim 2, Baba teaches the light guide according to claim 1, wherein the at least one body is made of silicone-based material (see column 2, lines 61-65 where light guide (110) is made of a transparent or translucent silicone rubber or resin).
Regarding claim 3, Baba teaches the light guide according to claim 1, wherein the at least two connection elements (fixing member 122 include left and right side members 126; see at least figure 4 and column 3, lines 29-39) are incorporated into the body of the light guide (110; see at least figure 4 where 122 is incorporated into light guide 110).
Regarding claim 4, Baba teaches the light guide according to claim 3, wherein the at least two connection elements (see fixing member 122 include left and right side members 126; see at least figure 4 and column 3, lines 29-39) are formed in the structure of the body (light guide 110; see at least figure 4) as one of protrusions or recesses.
Regarding claim 5, Baba teaches the light guide according to claim 1, wherein the supporting structure (128, see at least figure 4) comprises a plurality of connection portions (see at least figure 4 where 128 has a left and right side connection portion where 122 is connected to structure 128), with each of the connection portions (126; see at least figure 4) adapted to engage a corresponding one of the at least two connection elements (see at least figure 4 where 122 engages a left and right side portion of structure 128).
Regarding claim 6, Baba teaches the light guide according to claim 5, wherein the plurality of connection portions (see where 122 is connected to 128 in at least figure 4 and column 3, lines 29-39) are distributed over the supporting structure (128; see at least figure 4) to allow the at least two connection elements (see fixing member 122 include left and right side members 126; see at least figure 4 and column 3, lines 29-39) to be connected thereto in order to maintain the body of the light guide (110; see at least figure 4) in any desired position, thus assuming the selected conformation
Regarding claim 7, Baba teaches the light guide according to claim 4, wherein:
the connection portions are formed as holes (see opening where connecting portions 126 are shown);

the plurality of light emission portions include one of the at least two connection elements or a face defined by the at least one body.
Regarding claim 8, Baba teaches the light guide according to claim 7, wherein the plurality of light emission portions (see at least figure 4) includes at least one of the connection elements (126), and the supporting structure (128) is configured to mask, at least partly, the light emitted by the at least one body (light guide body 110; see at least figure 4).
Regarding claim 9, Baba teaches the light guide according to claim 6, wherein the plurality of connection portions (right and left portions 126 of fixing member 122; see at least figure 4) are distributed over the supporting structure (128; see at least figure 4) in an orderly distribution.
Regarding claim 10, Baba teaches a lamp for an automobile comprising:
	at least one supporting element (128; see at least figure 4);
a light source (114; see at least figure 4) connected to the at least one supporting element (128; see at least figure 4); and
the light guide (110; see at least figure 4) according to claim 1.
Regarding claim 11, Baba teaches the lamp according to claim 10, wherein the body of the light guide (110; see at least figure 4) is secured to the at least one supporting element (128; see at least figure 4) by the at least two connection elements (126 on a left and right side of fixing member 122; see at least figure 4) and with the selected conformation.
Regarding claim 12, as best understood in light of 112(b) rejection above, Baba teaches a method for assembling a light guide (110; see at least figure 4) for a lamp of an automobile, comprising:
positioning at least one body of the light guide (110; see at least figure 4) onto a supporting structure (128; see at least figure 4) with a selected conformation by at least one of bending or curving the at least one body (see column 2, lines 20-30 where light guiding member of present invention can be bent and deformed);
coupling at least two connection elements (126 on left and right sides of 122; see at least figure 4) of the body to the supporting structure to maintain the at least one body (body of light guide 112) in the selected conformation.
Regarding claim 13, Baba teaches the method according to claim 12, wherein coupling the at least two connection elements (126 on left and right side of fixing member 122; see at least figure 4) includes inserting the at least two connection elements (126 on a left and right side of 122; see at least figure 4) into connection portions of the supporting structure (128; see at least figure 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kazaoka et al. (US 2011/0058385 A1), Fan (US 2015/0117001 A1), and Buard (US 6,174,079 B1) teach light guides for motor vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.A/Examiner, Art Unit 2875         

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875